EXAMINER'S AMENDMENT

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment (changes made to claims 1 and 8) was given in an interview with Jorge R. Maranto (Reg. No. 76,710) on 4/22/2022. Cancellation of the withdrawn claims was not discussed.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 15-20 are directed to an invention non-elected without traverse.  Accordingly, claims 15-20 been cancelled.
In claim 1, replaced lines 7-9 with --and removal from the system; and--;
In claim 1, last line, replaced the period with a comma;
In claim 1, beginning on a new line at the end of the claim, added --wherein the airflow control member is one of a perforation plate airflow control member and a baffling member airflow control member, both of which are included in the structure and are configured to be interchangeable.--
In claim 8, line 2, replaced “provided” with --configured to be provided--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, in combination with all other claim limitations, “a structure for implementing selective airflow modification in a system, comprising … an airflow control member … wherein the airflow control member is one of a perforation plate airflow control member and a baffling member airflow control member, both of which are included in the structure and are configured to be interchangeable.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729